 

Case 1:18-cv-04805-NRB Document 48 Filed 02/08/20 Page 1of1

BELDocK LEVINE & HOFFMAN LLP
99 PARK AVENUE, PH/26™ FLOOR

NEW YORK, N.Y. JOOIS

TEL: (2121 490-0400
FAX: (212) 277-5880
WEBSITE: bihny.com

CYNTHIA ROLLINGS

JONATHAN MOORE

JONATHAN K. POLLACK

HENRY A. OLUGACZ

STEPHEN J. BLUMERT

MARC A. CANNAN

DAVID B. RANKIN

LUNA OROUBI -

MYRON BELDOCK 1929-2016)
LAWRENCE §. LEVINE 1934-2004)
ELLIOT L. HOFFMAN (19289-2016)

VIA ECF

WRITER'S DIRECT CONTACT:
(212) 277-5892
kszezepanski@blhny.com

February 7, 2020
Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Re:

Dear Judge Buchwald:

COUNSEL
BRUCE E. TRAUNER
PETER S. MATORIN
KAREN L. DIPPOLD
JEFFREY A, GREENBERG
MARJORY DO. FIELDS
EMILY JANE GOODMAN
(JUSTICE, NYS SUPREME COURT, RET.)
FRANK HANDELMAN

REF;

WRITER'S DIRECT DIAL:

Rodriguez v. City of New York et al., No. 18-cv-4805 (NRB)

Our firm represents plaintiff Giovanni Rodriguez in the above-referenced matter. We write,
jointly with counsel for defendants and pursuant to Your Honor’s request following the February
5, 2020 oral argument, to provide a proposed discovery scheduled. The parties propose the

following schedule:

Rule 26 Disclosures due by February 28, 2020

Exchange of Document Requests and Interrogatories due by March 13, 2020

Close of Fact Discovery June 30, 2020
We appreciate Your Honor’s continued attention to this matter.
Respectfully,

ees

Keith Szezepanski

ce! Amy J. Weinblatt (via ECF)
Amatullah Booth (via ECF)

So
dyed

Roa teinatd
yf [aD

 

~~~ Counsel for Defendants ~~ ~~
